UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6241



MICHAEL MCEVILY,

                                              Plaintiff - Appellant,

          versus


OFFICER KEATON; OFFICER HUMPHRIES; JANE DOE,
a/k/a Miss Sue,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-00-916)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McEvily, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c)
PER CURIAM:

     Michael McEvily appeals from a district court order dismissing

without prejudice his complaint alleging civil rights violations

under 42 U.S.C.A. § 1983 (West 1994 & Supp. 2000).   The court dis-

missed McEvily’s complaint because he failed to pay his filing fee

as directed or properly certify that he could not pay such a fee

and sign the consent form for withdrawal of the fee in installments

from his prison account.   Because McEvily may proceed with this

action in the district court by amending his complaint to provide

the information requested by the court, his appeal is interlocutory

and not subject to appellate review.    See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).

     Accordingly, we dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2